Hinman, J. (dissenting).
The Workmen’s Compensation Law (§ 18, as amd. by Laws of 1918, chap. 634, and Laws of 1922, *37chap. 615)  affords three grounds for excusing failure to give written notice of accidental injury, namely: (a) “ that notice for some sufficient reason could not have been given; ” (b) “ or on the ground that the employer, or his or its agents n charge of the business in the place where the accident occurred or having immediate supervision of the employee to whom the accident happened, had knowledge of the accident; ” (c) “ or on the ground that the employer has not been prejudiced thereby.” I dissent from the views expressed by Mr. Justice Van Kirk in so far as he deals with the second ground of excuse. I think the Legislature had in mind actual knowledge of an accident which happened in the presence and within the sight and hearing of the employer or his agent in charge of the business or having immediate supervision of the injured employee. Had the Legislature meant “ possessing information ” obtained otherwise than from actual, personal observation, it seems to me it would have used language other than “ knowledge of the accident.” “ Knowledge ” is what the mind knows. For example, if an employer is told by an employee that the latter has had an accident and injury not otherwise known to the employer and the employee states that he has a claim for compensation, the mind of the employer may be said to know the fact that a claim for compensation has been made against him, but the information about the accident may be knowledge of a real fact or only of a supposed fact. The supposition may be contrary to fact. How then can we say accurately that such employer had “ knowledge of the accident ” when all he has is knowledge of the claim that an accident has happened? It is my opinion that the Legislature did not intend such haphazard knowledge of fact, real or supposed, but more accurate knowledge of the accident derived from personal observation by the employer or by one of his agents designated' in the statute. The beneficent purpose of the statute is to excuse the employee who cannot give the written notice or the employee whose employer actually knew all that the written notice would have conveyed to him as to the time, place and circumstances of the accident. The statute goes further, however, and permits an excuse where the employer has not been prejudiced. Under this broad general ground, it is possible for the Board to hold that the employer has not been prejudiced where there is evidence from which that conclusion reasonably and logically follows. If verbal notice is relied upon as a fact tending to indicate lack of prejudice, such notice should be sufficiently complete to warn the employer that there has been a claimed accidental injury arising out of and in the course of the
*38employment. Moreover, such verbal notice should be shown to have been received directly or ultimately by' the employer or by some agent of the employer in charge of the plant or whose duty it was to take cognizance of reports of industrial accidents. Otherwise it does not reasonably follow that because of such information the employer was not prejudiced.
There is evidence in the record that the claimant verbally reported the accident on the day of the happening to the superintendent of the plant and described it to him. The finding is that “ inasmuch as claimant reported his accidental injury to his superintendent, Mr. Frank Capenhurst, on the same morning that the accident happened, the employer had actual knowledge of the accident to claimant, and, therefore, was not prejudiced by claimant’s failure to give written notice of injury.” I cannot agree that the employer had actual “ knowledge of the accident ” within the meaning of section 18 of the Workmen’s Compensation Law; and since the Board may have found lack of prejudice because of the assumption that the employer had “ knowledge of the accident ” within the meaning of that section, we cannot say that there has been a separate and independent finding as to lack of prejudice.
I, therefore, vote for a reversal.
Award affirmed, with costs to the State Industrial Board.